 WISCONSIN BEARING CO.249Wisconsin Bearing CompanyandUnited Electrical,Radio and Machine Workers of America(U.E.).Cases 30-CA-1361, 30-CA-1394, 30-CA-1420,30-RC-1338, and 30-RC-1334September 21, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn April 28, 1971, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, andtake certain affirmative action as set forth in theattachedTrialExaminer'sDecision.He furtherrecommended that the election held on November 12,1970, be set aside and the petitions in the representa-tion cases be dismissed. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the proceeding and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Wisconsin Bearing Company, Milwau-kee,Wisconsin, its officers, agents, successors, andassigns shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the election conductedin Cases 30-RC-1344 and 30-RC-1338 on November12, 1970, be, and it hereby is, set aside, and thepetitions for certification of representatives in saidcases dismissed.1The Respondent has excepted to certaincredibilityfindings made bythe Trial Examiner It is the Board's establishedpolicy not to overrule TrialExaminer'sresolutionswithrespecttocredibilityunlessaclearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrect.Standard Dry Wall Products,Inc,91 NLRB 544, enfd 188F.2d 362 (C A. 3). We have carefullyexamined the record and find nobasis for reversing his findingsTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINB. LIPTON, Trial Examiner: In the successivecomplaintcases,theGeneral Counsel alleges variousindependent violations of Section 8(a)(1), (3), and (5) of theAct.'The representationcases,30-RC-1338 and 1344,involve petitions for certification filed by theUnion,respectively, on September 1 and September 10. Pursuantto a Decision and Direction of Election issued by theRegionalDirector on October 12, after a hearing, anelection was conducted on November 12 in an appropriateunit of all employees, including office clericals, confined totheMilwaukee plant. At the election, of approximately 86eligible voters, the results were as follows; 37 votes forPetitioner, 39 votes against Petitioner, I void ballot, and 8challenged ballots. Timely objections were filed by theUnion. On December 22, theRegionalDirectorissued areport on the objections and challenges and an orderconsolidating the complaint and representation cases,particularlythesurvivingissuesonobjectionsandchallenges,2 for the purpose of a hearing before a trialexaminer. The objections are broadly coextensive with thecomplaintallegations.Respondent's answers to the com-plaint generally deny the alleged violations. From January11 through January 14, a hearing in the consolidatedproceeding was held beforeme inMilwaukee, Wisconsin.All parties appeared at the hearing and were afforded fullopportunity to present relevant evidence and to argueorally on the record.Briefsreceived from the GeneralCounsel, the Respondent, and the Union have been dulyconsidered.On the entire record in the cases, and from myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is engaged in the business of warehousing,selling,and distributing ball and roller bearings, mechani-cal power transmission equipment, and related items. Onlyitsprincipal facility atMilwaukee,Wisconsin, is directlyinvolved herein. In addition, it has branches in Green Bay,Wausau, Appleton,Racine, and Madison, all in Wisconsin,and in Ishpheming, Michigan .3 During the year precedingissuanceof the first complaint, Respondent had a directinflow and a direct outflow of products in interstatecommerce, in each instance valued in excess of $50,000.Respondent admits, and I find, that it is engaged incommerce within themeaning ofthe Act.1All dates arein 1970unless otherwise noted.The initial complaint,Case30-CA-1361, was issued September 23, and the charge thereon filedand served August 25.InCase30-CA-1394, the charge was filed andserved September24. In Case 30-CA-1420, the original charge was filedand served October 29 and amended charge was filedNovember 17.2One of these challenges made by the Board agent was sustained in theRegional Director's report and is not involved herein3It appears in the testimony that Lester Berry, president of Respondent,isvirtually the sole stockholder,and that he operates allied companies,called Berry Bearing Company,Bearing Service Company,and IllinoisBearing Company.193 NLRB No. 35 250DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDThe Union,also referred to herein astheU.E. or theCharging Party,is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA.Background Summary of EventsIn the general period of July and early August, the initialconversations on the subject of having a union took place inthemachine shop. John Schaetzel, employed in thewarehouse, discussed with John Matajac, Robert Fields,and Dennis Martin, machine shop employees, certaindissatisfactions concerning their wages and conditions ofwork. On August 17, Matajac, who had previously workedin a shop represented by the U.E., suggested that theyapproach this union. On August 18, Schaetzel visited theUnion and consulted with RichardMassman,a fieldrepresentative. Schaetzel was given certain organizationalmaterial to distribute, and arrangements were made for ameetingof employees at the union hall on August 20. OnAugust 19, Schaetzel conveyed this information to Matajac,Fields and Martin and gave them pamphlets, and thesolicitation of other employees was begun. Schaetzel spokeon company premises with various employees, including,e.g., Linda Morris, Arlene Eisch, and Mildred Meier. Fieldsalso approached two named employees. On August 20, inthe evening, the meeting at the union hall was held withMassman, who discussed organizational procedures. The11employees present at the meeting all signed unionauthorization cards, including Schaetzel, Fields,Matajac,and Morris.4 Blank cards were taken for further distnbu-tion.Schaetzel and Fields, respectively, were electedchairman and secretary of the organizing committee.Thereafter, solicitations were undertaken to obtain addi-tional union authorizations, and further meetings withemployees were held at the union hall. Cynthia Behlingsigned a card on August 24, attended the second unionmeeting,and solicited all the girls in her "cardex" section,as well as some in "expediting."5On August 28, the UnionsentRespondent a letter inwhich it demanded recognition, requested a bargainingmeeting, and offered to prove majority representationthrough a neutral party by a payroll check against signedauthorization cards. On September 4, Respondent replied,stating that it doubted the majority claim and inviting theUnion to file an election petition with the Board .6 There arealleged incidents of coercive conduct by Respondentbeginning August 21, as describedinfra.On August 24,allegeddiscriminateesSchaetzel,Fields,and BarbaraNeary and, on August 28, Michael Klaus were terminated4OtherswereMartin,JamesBussard,DennisSchlamm,PatStrzyzewski,Nancy Gauger,NancyMiller, andMichael Klaus (whosesigned card bears the date of August 20)5Bussard and Strzyzewski also passed out cards6At this time,a petition had already been filed on September ITRespondent's position in this case is that all the alleged discriminateeswere terminated9General Counsel relies on these exhibits for corroborative purposesbut does not allege violationsper se9The evidence is largely interrelated and does not lend itself toor laid off-amatter indispute.On August 26,Respondent distributed a leaflet to all employees denyingalleged accusations of the Union that Schaetzel and Fieldswere discriminatorily discharged and asserting thattheywere included with several people, naming Neary and twoothers, in a "general layoff" for economic reasons, and thatall these laid-off employees would be recalled in the eventof a "business upswing." On September 23, Eisch Matajac,Morris, and Behling were terminated or laid off-alsoalleged as violations.? In evidence are a series of preelectioncampaign leaflets,dated on and after October 21,disseminated to employees by Respondent.8Concurrently, scheduledspeecheson the subject of theUnion were deliveredto assembledemployees on companytime and premises. On October 14 and October 26, thespeeches were made to four different groups of employeeson each date; on November 3, the speeches were made tothree such groups; and on November 11, the speech waspurportedly read from a prepared text to an overall groupof about 75 employees. Questions from employees wereinvited and discussed at all but the last meeting. C. E.Werner,vice president and general manager of Respon-dent, did substantially all the talking at the meetings, withAttorney Clifford present except during the final speech.On November 12, the election was conducted,as earlierdescribed.Werner indicated the hierarchy at Milwaukee: Immedi-atelyunder him is his assistant, Harry Gaffney, thenLawrence Carpenter, Michael Joyce, and Elaine Klenz. Thetop salesman at each branch is the manager there. Wernerisincharge of all operations and makes the ultimatedecisions in all hiring, discharge, wage, and policyquestions.B.Essential IssuesUnder Section8(a)(1) are numerous allegations of threatsof plant closing, layoffs, job loss, union-provoked violence,and other detriments; a variety of threats described interms of general conclusions; specific instances of interro-gation;surveillance of a union meeting;wage increase asinducement;withholdingwage reviews and increases;promise of improved health insurance;suggesting theemployees seek some labor organization other than theUnion; and others .9Under Section8(a)(3) are allegedthe discriminatorylayoffsof eight employees, previously noted, and thetransfer of James R. Bussard to a less desirable job.Under Section 8(a)(5), the main issue raised is that of arefusal to bargain on evidence of a majority of unionauthorization cards preceding the election, with principalreliance placed on theGisselcase 10 to justify a bargainingorderbaseduponRespondent's"extensive"andtreatment, as Respondent has drawn its brief,by attemptingtomatchspecific testimony to each specification in the complaint.Certain of theallegations are stated in terms of general conclusions as, for example, thatRespondent in the speeches threatened employees"with an atmosphere ofhatred, bitterness,strikes,and unspecified hostility and acrimony in theevent the Union was selected"Such a conclusion, if made,can only bederived from a general context or a course of conduct and would beappropriate, inmy view, only to summarize the nature of particularizedviolations10N LRB v G,ssel PackingCo, 395 U S 575 WISCONSIN BEARING CO."pervasive" unfair labor practices. In addition, it is allegedthatRespondent unilaterally improved employee healthinsurance, and that it requested employees to submit theirgrievancesdirectly toRespondent (i.e., bypassing theUnion).C.SpecificIncidents of Restraint and Coercion1.Michael Joyceistheoverall supervisor of themachineshop and warehouse, which is inclusive of thedelivery functions. On Saturday, August 22, Joyce came tothe home of Mildred Meier, a truckdriver. Meier testified toa conversation between them in her backyard. He asked ifshe knew anything about this union business. She said no.He asked if she knew "who the ringleaders were or theinstigators, some word like that." She said no, although shethought it was Roger Fields in the machine shop. He said,"I think I know who's behind it, Roger in the machine shopand John Schaetzel." He had never visited before at herhome.Joyce testified, in substance, that he regularly drove byMeier's house on his way to and from work. In earlyAugust, she had bought materials at the warehouse for herhusband's racing car. He had previously noticed this car inthe yard when he passed by. On August 22, about 3 p.m., hewas returning from the office[[ with his young daughterand her friend and stopped to talk to Mr. Meier and one ofthe sons when he saw them working on the racing car.Someone then went to get Mrs. Meier. He first becameaware of any union activity on August 26 upon beinghanded a union leaflet outside the plant. He had notdiscussed the Union with Mrs. Meier, and he never talkedto her about Schaetzel and Fields.The evidence as to this incident in particular has beenclosely examined. By her demeanor, the detailed nature ofher version, and other factors in this record, I am persuadedof the trustworthiness of Meier's testimony. Joyce is notcredited that he lacked knowledge of the Union untilAugust 26. He did not attempt to give affirmative testimonyof his conversation with Mrs. Meier; and the circumstanceshe described of the visit to her house are much less thanconvincing.2.Under Joyce, the machine shop consisted of threefull-time employees, Fields,Matajac, and Martin; threeregular part-time employees, Murphy, McGill, and Gumm;and two employees who worked only when called, Knitchikand Fretchel. On August 21, Fields solicited Murphy andMcGill, neither of whom signed a union card. On August24, in the morning, Fields was laid off by Joyce. Later in theday, Matajac heard Werner, Joyce, and Murphy discuss theUnion. Then Murphy came to Martin and Matajac andrelated thatWerner had told Joyce not to hire anyone whohas a union in mind. Matajac's testimony is not controvert-ed.3.On Monday, August 24, Betty Bigelow, a truckdnver,returned to work after a vacation. During that week, whenJoyce brought packages to her at the loading dock, he askedif she knew who besides Nancy (Miller) was going to unionmeetings.She said she did not know.251The following week, while she was having lunch in themachine shop, Joyce inquired if she had signed a unioncard, and she said yes. He asked if she knew whether"Millie" (Meier) had signed, and her reply was she thoughtMillie had. He then stated, "I don't know what you peopleare doing . . . because Mr. Werner said if you go on strike,you can strike six months or longer. He didn't care."Joyce denied that he spoke to Bigelow concerning theUnion before August 26. He gave shifting testimony as to apossible conversation after such date. However, referring toearly September while Bigelow was on the loading dock, hehad inquired if there was a big discussion at her houseabout the Union and what did her husband think of this.She answered that her husband's advice was to do what themajority does. Bigelow is credited as to both incidents.4.Inmid-August, Joyce approached Nancy Gaugerand Nancy Miller at the wrapping table. He asked if theyheard any rumors about a union being started. Theyanswered affirmatively. He asked if they were going to join.Gauger said, "definitely," and as Joyce walked away,Miller said she would too.5.Inmid-August, Schaetzel overheard the followingconversation at the shipping table from a distance of 15-20feet: Joyce asked Michael Klaus if he knew anything abouttheUnion and which of the employees were involved.Klaus did not testify, and Joyce was not questioned.6.As Dennis Martin testified, on August 26, in themorning:Mike Joyce came up to me and said I hope you havenothing to do with what's going on around here. And hesaid because if you do, he said you could cost me my jobplus your own because the old man wants to close themachine shop the way it is. And I asked him who hemeant, Berry or Cy Werner, and he said Cy Werner. Hesaid that they could get along without the machineshop, and he said well, what do you want? He said wecould get along just with the bearing repair. We don'tneed the machine shop and Cy was thinking of closing itin the first place.Joyce did not directly recall a conversation with Martinregarding the Union. He proceeded to explain that therewere numerous group discussions on this subject in themachine shop. About August 27, the men (e.g., Martin,Matajac) were talking about the Union getting a raise of $2an hour. Joyce interjected that Werner was losing moneyon the machine shop for years and was thinking of shuttingitdown. "If it was losing money now, what do you thinkWerner would do if he had double the wages [with theUnion]?" Then he said, "if it was me I'd close it down;what do you think? And this was the basic conversation Ihad with Dennis." Martin's version is accepted.7.About August 28, Joyce came to Matajac andinquired if there was going to be a union meeting. Matajacsaid there was and asked Joyce if he had signed a card.Joyce retorted that he would not sign a card because theUnion was trying to take food out of his family's mouth.And he said, "I'll remember you for this." This utterancewas repeated two or three times whenever Joyce came intothemachine shop that day. Martin overheard part of theiiEarlierhe stated he was coming from his home on the way to theoffice. 252DECISIONS OF NATIONALLABOR RELATIONS BOARDconversation:Matajac told Joyce he could not go to themeeting because he was a supervisor. Joyce argued that hehad a right to go and listen at the meeting that night, and hewould see his lawyer about it. Joyce was yelling at Matajac,"I'll remember you, John." In his testimony, Joyce deniedever telling Matajac, "you'll be sorry."8.On September 23, Cynthia Behling was informed bySupervisor Carpenter that she was being laid off from thecardex section. Her testimony is undisputed that he toldher, "because of the Union, we would have to lay off byseniority," and "before the union ... they could pick andchoose who they wanted to lay off."Concluding FindingsThe various incidents described above were fully litigatedwithin framework of the complaint. Violations of Section8(a)(l) are found as follows: (1) on August 23, interrogationby Supervisor Joyce of Meier as to her own union activityand that of other employees; (2) on August 24, the threat byWerner, in Murphy's presence, not to hire employees whohave a union in mind; (3) in mid-August, two instances ofinterrogation by Joyce of Bigelow as to her own unionactivity and that of other employees; (4) in mid-August,interrogation by Joyce of Gauger and Miller; (5) on August26, interrogation by Joyce of Martin and threats of job lossand closing the machine shop; (6) as General Counselstated at the hearing that a violation is not specificallyalleged, the evidence that in mid-August Joyce interrogatedKlaus in a similar vein, as above, is considered only forcorroborative purposes; (7) about August 28, interrogationby Joyce of Matajac whether there was going to be a unionmeeting, and threatening Matajac with reprisal, because theUnion would take food from the mouths of Joyce's family;and (8) on September 23, Carpenter's statement to Behlingimplying that the existence of the Union was the reason forher selection for layoff, since Respondent would otherwisenot resort to seniority but would "pick and choose." Theclear and intended impact of this statement was coercivelyto place the onus on the Union for her layoff.12D.SurveillanceOn October 22, at 7:30 p.m., a previously announcedmeeting of employees was to take place at the union hall. At7:45 p.m., Supervisor Carpenter appeared in the vestibuleof the building, from which a short hallway led to theassembly hall where the employees were seated facing inthe direction of the hallway. Carpenter saw a formeremployee, Joe Galinsky,13 and asked him to get Massman,the union organizer. Massman arrived shortly thereafter.He saw Carpenter standing in the hallway viewing theassembly hall. The substance of the discussion was thatCarpenter wanted to know "what is going on," and soughtto attend the meeting. Massman told him he could not doso as it was a violation of the law. He agreed to talk withCarpenter and provide him with information at asubsequent time. Massman left to get a business card. On12Theseries of interrogationsby SupervisorJoyce during the same timeperiod are scarcely isolated,as argued by Respondent,but plainly fall intoa coercive pattern,especially when considered in the context of the otherunfairlaborpractices committed SeeBlueFlash Express, Inc,109 NLRBreturning with the card,Massman saw Carpenter standingin the vestibule at a place where he could be viewed bysome of the employees in themeetinghall.While both weretalking in the vestibule, people passed by. Carpenterdeparted from the union hall after he was given Massman'sbusiness card. Excepting Galinsky and Massman, the onlypeople at the union hall were employees or those recentlylaid off.Carpenter testified that he had seen a union pamphletthat morning which charged that Respondent, in speechesto the employees,had misrepresented the facts on itemssuch as insurance and profit sharing.He showed Massmanthe pamphlets at the union hall and said he wanted toattend the meeting to hear what was going to be said aboutit, for his own information,as he was also a beneficiary ofthese benefits. During his visit to the union hall, he did notsee any employees whom he recognized.Two employees, Ella Brinkman and Virginia Stys, fromtheir car outside the union hall observed Carpenter enterand leave.While waiting outside,Brinkman saw a "couple"of employees go in.She had also seen Don Spot, atelephonesalesman,through the outside window of theunion hall. As a consequence, Brinkman and Stys decidednot to attend the meeting.April Glatch,inside the assemblyhall, could hear Carpenter talking to Massman althoughshe could not see him.From a long window on the street, apasserby could look into the meeting room and see theemployees.It is entirely evident that the employees at the unionmeeting were aware of Carpenter's presence at the unionhall.Whether Carpenter saw any of these employees isimmaterial, although he had ample opportunity to do so. Itismost difficult to accept Carpenter's version that he wasinnocent of any intent to engage in surveillance.He holds ahigh position in charge of the purchasing department andthe data processing and has been employed in a supervisorycapacity for 4 to 5 years. The union campaign had beenactively under way within Respondent's knowledge sinceAugust. Respondent had already undertaken speeches anddistributionof literature to the employees. It strainscredulity that Carpenter was so naive as to think he wouldbe admitted to the union meeting or that he couldaccomplish his stated purpose at the union hall. The truefacts as to the insurance and profit sharing benefits weremore readily accessible to him in management than theUnion. The alleged discriminatory layoffs had alreadytaken place, and the Union's charges had been filed withthe Board. The scheduled election was less than 3 weeks off.It is a realistic assumption that,as of October 22, the union-minded employees were acutely apprehensive of their jobsecurity. The fact of Carpenter's appearance at the unionhall tended to intimidate those employees present and todeter employees generally from attending union meetings.There was actually such an effect on Brinkman and Stys.Even assuming, as I do not find, that Carpenter came to theunion hall for the vague purposes he stated,Respondentmust be charged with the knowledge that employees were591;Mitchell Plastics, Inc,159 NLRB 157413Galinskywas the"boy friend" of an employee and accompanied herto the meeting. WISCONSIN BEARING CO.aware of his presence and could reasonably believe thatthey were seen by him. Apart from Carpenter's motives, it isthe tendency of his conduct to interfere with the employees'Section 7 rights that is controlling. Here there is also thefactor of Respondent's union animus, evident elsewhere inthe record. In any case, I am brought to the conclusion thatCarpenter's conduct was indeed intended to be and didconstitute surveillance, violating Section 8(a)(1).14E.The SpeechesAs previously indicated, there were 12 separate speeches,on October 14, 26 and November 3 and 11, made byGeneralManager Werner to the assembled employees.During this preelection time period, Respondent alsodistributed literature, in evidence, relating to matters in thespeeches. As to each speech, the employees were told bytheir respective supervisors of the designated time for themto attend and were, in practical effect, given no choice ofrefusal. About 20 employees were present at each meeting,except that 40 attended at 9:30 a.m. on November 3 and 75attended the final meeting on November 11. The obviouspurpose of the meeting was to dissuade the employees fromsupporting the Union, particularly with respect to theforthcoming election. In the speeches, the same pattern ofsubject matter appears to follow for each of the particulardays, and some of the same discussions were repeated onsucceeding dates. The meetings were not, as suggested inWerner's testimony, devoted essentially to answeringemployee questions.The complaint alleges that in conjunction with therequired attendance of the employees Respondent madethreats,promises, and inducements as described in 18specifications. Numerous witnesses for the General Coun-sel testified in detail as to specified meetings, although themeetingsthey attended, in many instances, did notcoincide. Undoubtedly Werner's remarks on specific issuesvaried at different meetings. While some conflicts exist inthe testimony of General Counsel's witnesses, these are notof any major consequence. On the whole, their testimony ismutually corroborative, substantiated in parts by materialin the written speech on November 11, and presents a fairlyconsistent and clear picture. For Respondent, Werner wasthe principal witness. Carpenter, who attended on Novem-ber 3, was not questioned. Fred McClure, a telephonesalesman,gave sketchy testimony in answer to very fewquestions and negligibly contributed to the record. TyroneTravert,assistantpurchasing agent under Carpenter, wasquestioned only briefly and had virtually no memory ofwhat was said in the meetings. Pearl Rocklin, a billing clerk,was similarly terse, and was plainly confused andunimpressive as to reliability. The latter were certainly notthe best witnesses available, and they scarcely covered themajor issues of the speeches. While at this point I reservecredibility determinations, the general character of Wer-14Kingwood Mining Company,166NLRB 957, 958-959;ColoWellService, Inc,163 NLRB 707, 713isAccording to Werner, portions of the document he used were crossedout in red pencil to shorten the speech,but that document "disappeared."Later, his attorney (other than Clifford) reconstructed a copy of the speechby placingmasking tapeover the portions which were purportedly notread.Pursuant to instructionsof the TrialExaminer, the masking was253ner's testimony on the speeches may initially be noted. Hecould not identify his testimony as to any particularmeeting, even though in talking to the employees hereferred to notes in a little black book and was present inthehearing room through the great part of GeneralCounsel's case. His testimony was well confined to selectivequestions, he did not attempt to relate in narrative thesubstance of any meeting, and he failed to meet certain ofthe significant testimony of General Counsel. He wasfrequentlyvague,verbose,unresponsive and, in myjudgment, distinctly evasive. Consideration has been givento all the evidence, and essential findings will be madewithout elaborate detail.Werner testified that the last speech, on November 11,was read verbatim from a prepared text, and a copy wassupplied by Respondent.15The November 11 speech will first be considered, as thematerial therein is relatively fixed and serves to clarify orresolve some of the disputed issues involved in the previousmeetings. The following are excerpts: 16You'll notice for the first time in my life I'm talkingto you from a written text. I hate to do this but Mr.Clifford tells me that it's necessary. I guess he's tired ofso many lawsuits.*I really thought that I had done everything I could overthe years. . . . [It isn't so because there are quite anumber of legitimate complaints and problems thathaven't been solved. There appear to be some inequitiesin the salary situation and there most certainly appearsto be less than adequate communication.]*****[But suppose the union-forced strike hangs on . . . assuch strikes have been known to do.. . . What happensto the Company? Well, first of all, we certainly wouldtry to service our accounts through the other branches.Naturally, we would try to get the Butler Branch goingsoon enough to take up part of the slack here inMilwaukee. . . . And you and I know that ourcustomers aren't going to wait for the strike to be over.That they would have to go to someone else.] Suppose,for example, we lost maybe (30%) of our business hereinMilwaukee. Then when the strike ended, we couldhave lost maybe (30%) of our jobs.... But if you wereone of the (30%) who found himself or herself, in theseincreasingly bad times, looking for a job that couldn'tbe found, you might then wonder if it was allworthwhile.And Mr. Clifford has told us that, under the law, inan economic strike we're entitled to keep operating,removed, and bracketswere inserted to indicate the masked portions.Whilethese portions are not crucial, I take the entiredocumentin evidenceas having been read.16Thebrackets are indicated as tothe previously masked portions,supra,parenthesesshowinterlineations in Respondent's handwriting; andthe underscoring is in the original. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDwe're entitled to hire replacements to permanentlyreplaceanyone who goes on (such a) strike.s:sssBut suppose there was union provoked violence? Ifyou wanted to come to work, would you be willing totry to walk through a line of people using foullanguageand pushing and shoving? As you well know, thesethingsdohappen on some picketlines.And no unionthat I've ever heard of uses only company employees ona picket line. They generally have a fair number ofpretty rough customers that they bring in from otherplaces.Unfortunately, the law says this is perfectlylegal. So if you have some idea of walking through apicket line composed only of yourfriends,and justhaving some kind of a gentle, lady-like discussion, giveitanother thought. You could easily be confronted bysome real toughcustomersthat you didn't know andwho didn't know you and couldn't care lessabout you.sssss[We've tried to save jobs where we can and] if thisButler situation works out the way I would like it towork out, it's entirely possible we can save everybody'sjob [who wants to continue to work here, with no loss ofseniority.]0[You know our sales are down and I'm telling you nowour profits are off by 50%.] If there was ever a timewhen a union could do harm in this little place, it mustbe right now.ss*sDo you know of one single instance, just one, where anynonunion company took anything away? Of course not!But I know of a company where a union bargainedaway a cost-of-living plan to get a dues checkoff!As you well know, it's our sincere hope that you willfeel that you really don'tneedan outside union. But inanyevent, it would seem that this one is probablyamong the least suitable ones that could possibly befound. Now to the best of our knowledge, they havefour contracts here in Milwaukee. So far as we can findout, not in one single instance do they represent anyoffice people.I'm sure you realize that not all unions are thesame-any more than all companies are. And that therehas just got to be somethingreallydifferent aboutthisone-else why were they thrown out of the AFL-CIO?sssssNor have they ever denied that for years they jumpedon the bandwagon of every Communist [backed] causein the United States! ... And three men who were thetop men of this union then are still the three top men.As you know, I recently reviewed the salaries of everyindividual person here. While there certainly are caseswhere increases weren't granted [where they shouldhave been], there have been substantial increasesgranted and there have been regular and periodicincreases granted... .we are even right now trying to work out transfersto save jobs that may be threatened by the tailspin inbusiness.IguessI've painted a pretty gloomy picture of whatthe future could be here with this outside union in here.Frankly, I'm scared of why they might do. I honestlybelieve that they not only could butwould,doharm-harm that might be impossible to repair.*sssAs you know, we're trying very hard to minimize theimpact of loss of business. As I mentioned, in the bigunionized plants, they don't make any such efforts atall.When business is down,people are sent home.It's assimple as that. We don'twantto be that way. . . . Forexample, we'd like to be able to staff the Butler officewith people from here-people who want to go.If you are sincerely convinced that there is no hope atall for you with your own company-and also sincerelyconvinced that this particular union is the best one foryou-then I suppose you will feel you must voteagainstus.Turning to the earlier speeches, made without script, thefollowingisthesubstanceofGeneralCounsel'stestimony: 17The October14 MeetingWerner asked why the employees did not go to him withtheir problems instead of going to the Union.With a union,there would be a "wall" between hirq and the employees,and they couldn't see him anymore withtheir problems butwould have to go first to a union representative.compositeformcovering more than one meeting17Of practical necessity, for clarity, andas I viewthe roundedsubstanceof the testimony, the particularsubjects described are partly in WISCONSIN BEARING CO.255If the Union came in, and he could not meet the uniondemands, there would be a union-forced strike.18 He didnot even know what the demands would be.19 If there was astrike,theCompany would just have to close theMilwaukee plant and operate out of other branches. If therewas astrike, the Company would lose its customers, andtherefor it would go bankrupt.In order to meet the Union's demands, he would have toraise theprices, and customers would go to the competitionwhich did not have a union. As a result of this, more peoplewould be laid off, and possibly the plant would close. Hecouldn't afford to pay union wages, and because he couldnot raisehis prices, he would go broke.If the Union got in (and obtained a union shop), he couldfire them for not paying dues. Attorney Clifford (at somemeetingsat least) explained the operation of a union shopand a checkoff, and the requirements for paying dues.If the Union got in, he would not have the power to hire,or to fire, even if the employee was a "goof off."He was looking for a building to open a new branch inButler20in order to provide better service for customers inthat area. He had to go to Butler because he was reallygoing broke, and that was where the big companies were.There would be job opportunities and some employeesmight be transferred out there instead of being laid off. Ifthe Union got in and started to strike, he would operate outof Butler,or if that wasn't ready he could operate out of anyother branch.Itwas costingthe Company too much money in makingits own deliveries; an outside firm could do it for less.Virginia Stys stated she wanted to ensure that she wouldbe reviewed for her yearly raise, due in November. Wernersaid"he couldn't give raises now, because of this unionbusiness,and because of this, a lot of people who wouldhave been reviewed, weren't ... ." After the unionbusinesswas over, he would review these people who hadnot receivedraisesand go back to the same policy asbefore.However, at such time no raises would be grantedretroactively.Questioned as to why an employee did notreceive her raise after one year and why the annual raiseshad not been given automatically, he replied, in part, thatperhaps they were overlooked. He indicated wage reviewsare due a year from the last raise. He could not give raises atthis time becauseitmight be considered bribery. Instead ofasking about raises,they should be thinking of a cut. Atanother point, he said that the only way he could give raiseswas if everybody worked hard and sales went up.Werner said he would check on questions concerninghealth insurance-which was the subject of some discus-sion.The October 26 Meeting2lWerner had specific information on health insurance,which he explained by using the blackboard. The insurancecompany had been reviewing the current policy andindicated there would be changes and a higher premium forthe Company. These changes had been under negotiationfor some months,sinceMarch or April. He announced thatan improvement in benefits22 would be put into effect as ofNovember 1.The cardex girls would be laid off in about a month (uponconversion of this operation into the existing computersystem, as had been discussed with the employees for a longperiod).At Allen-Bradley, the strikers had a rough time andreceived no strike benefits. The Union had not told theemployees there would be no strike benefits. The dues forunion members at General Motors were raised $10 a monthtosupport the strikers, and that might happen toRespondent's employees.Nine times out of 10 when there is a strike, the unionbrings in outsiders on the picket line. If there is a strike, theemployees trying to get to work would be subjected toverbal and physical abuse.Werner was asked why Behling received only 15 minutes'noticeof her termination.23He said her supervisorcomplained that they had trouble with her.The money that was in profit sharing belonged to theemployees, but if the Union got in, it would be different,according to what the Union stated.This was not a very reputable union. Why not anotherone? "Why the UE?"Asked if he would negotiate reasonably with the Union,he said it depended on what was meant by reasonably.The November 3 Meeting24Two high officials of the International Union had oncebeen tried for being Communists; the charges were neverproven and were dropped; the same two men are still thehead men of the U.E.Although thewitnesswasnot sure whether Wernerspecificallymentioned the Machinists,25 he did say theother union was a stronger and better union.If the employees would stick with him, they could dobetter; and if the economy got better, they would all get araise.If there was a strike, he could hire other people to come inand take over their jobs.Werner's TestimonyOn October 14 he did not have the answers to questions18 Strikes were mentioned at every meeting19 Some of the General Counsel'switnesses testified he did not makesuch a statementWerner testified that he did However, on the evidence,he might well have made different remarks at the four meetings conductedon October 14. In either event, I do not find that this comment ismaterially significant20 Located in Wisconsin,about I I miles from the Milwaukee plant.Werner testified that, at a subsequent date, Respondent had leased aportion of a building which it expected to occupy in late January orFebruary Construction of the building was started after his speeches21 Insofar as the statements are not essentially repetitious of thosedescribed as to October 1422Principally, the hospital room coverage would be increased from $20to $40 per day, and the maximum major medical would be raised from$10,000 to $15,000 Around December, the employees received a pamphlet(in evidence) showing the insurance changes23Other cardex employees, terminated about December 24, were givenIweek's notice and severance pay24 Insofaras the statementsare not essentially repetitious of thosedescribed as to October 14 and 26.25The Machinists initially intervened in the representation cases, but onOctober 21 it was permitted to withdraw prior to the election 256DECISIONSOF NATIONALLABOR RELATIONS BOARDabout insurance, so he said he would have to check with theinsurancecompany. There were many questions aboutstrikes.He answered that only the Union could force astrike.On being questioned, he told them about the unionshop and discharge for failure to pay dues. As to uniondemands,he said he could not reply because he did notknow what these would be. The Butler branch wasmentionedat every meeting. It had been discussed for 7 or8months. He was attempting to get a location there toprotect his customers with better service. If there was astrike,he would continue to operate at Milwaukee, Butler,and all other branches.About raises, it was explained that a raise is given after a90-day probationary period, and then a year from thattime; pay status would then be automatically reviewed Insome cases,employees got raises before the year was up Hetold the employees that, if the economy permits and "whenhe is legally able," he would review the records and makepromises as to whether a raise would be given. He deniedthat he asked, "Why the UE?" He told them he didn't thinkthe U.E. hadsufficientexperience in office and clerical typework to be able to come into this plant. On cross-examination,he admitted that he possibly said, "Why thisunion?"He read them a newspaper article about Allen-Bradley where employees voted to reduce their hours ratherthan take a layoff. This answered a question whether therewould be layoffs if the Union got in. He promised thecardex girls in one of the speeches that they would be givena week's terminationnotice and severance pay, but he didnot know about Behling.The foregoing is substantially the testimony of Werner onthe speeches. Three other witnesses testified for Respon-dent, as already described. McClure's entire testimony onthis subject was that Werner said he would hate to see astrike ifhe could not meet the demands, of which he knewnothing about. Travert attended the meetings but could notrecallanything of substance. Rocklin testified that, at thefirstmeeting,Werner told them that if they had anyquestion about raisesthey could visit him in his office. Atthe last speech, on November 11, he answered a questionabout raises,stating that employees would have to waituntil thiswas all over As set forth above, the GeneralCounsel's testimony is credited.Concluding Findings on the SpeechesWerner was entitled to apprise the employees of the facts,as he contended,and even if they were not the facts, hisstatementswere privileged to the extent that they were notdirectly or impliedly coercive. However, albeit with thepresenceof counsel, he launched upon a rather uninhibitedand wide open course of speeches and, at the least, heassumed therisk of conveying his remarks in a manner thatthe employees could reasonably construe as coercive. Thisrisk is especially pronounced in circumstances as presenthere,where employees were addressed in a compelledaudience;unionanimuswas the unmistakable theme; theemployees were relatively unsophisticated in this type oforganizationalconflict; they were with justification sensi-26N LR B v GisselPacking Co,395 U S 595 (1969)27NLRB v Varo,Inc,425 F 2d 293, 300 (C A 5), and see,N L R Btive as to their job security and wages in view of recentlayoffs and withholding of wage reviews; and the vantageof superior knowledge lay with the Company, as well as thereal control over employment conditions.In the recentGisselcase,26 the Supreme Court specificallyaddressed itself to the long controversial question of speechwithin the purview of the Act, such as those made here,during a "nascent union organizational drive, whereemployersmust be careful in waging their antiunioncampaign." Standards were articulated by which it may bedetermined whether a "company prediction of the possibleeffectsofunionization is proper and permissible," 27bearing in mind the constitutional guarantees written intoSection 8(c) of the Act. .Thus, an employer's right cannot outweigh theequal rights of the employees to associate freely, asthose rights are embodied in Section 7 and protected bySection 8(a)(1) and proviso to Section 8(c). And anybalancing of those rights must take into account theeconomic dependence of the employees on theiremployers, and the necessary tendency of the former,because of that relationship, to pick up intendedimplications of the latter that might be more readilydismissed by a more disinterested ear... .... an employer is free to communicate to hisemployees any of his general views about unionizationor any of his specific views about a particular union, solong as the communications do not contain a `threat ofreprisal or force or promise of benefit.' He may evenmake a prediction as to the precise effects he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased onthe basis of objective facts to convey an employer'sbeliefastodemonstrably probable consequencesbeyond his control. . . . If there is any implication thatan employer may or may not take action solely on hisown initiative for reasons unrelated to economicnecessities and known only to him, the statement is nolonger a reasonable prediction based on available factsbut a threat of retaliation based on misrepresentationand coercion, and as such without protection of theFirst Amendment.Applying the standards of theGisselcase, as well asviable Board precedents, I find there were numerous andrepeated predictions by General Manager Werner, made tothe employeesin anaura of virulent union hostility, whichwere not "demonstrably probable consequences beyond hiscontrol" and based on objective facts but rather werethreatsof retaliation based on misrepresentation andcoercion. In the entire context of the litigated speecheswithin the embrace of the complaint, the followingstatements amount to coercion or other interferenceviolative of Section8(a)(1):(I) The predicted inability to meet the Union's demands,which were then unknown to Respondent, would result invLenkurt Electric Company, Inc,438 F 2d1,102 (C A9), Bancroft MfgCo, 189 NLRB No 90 WISCONSIN BEARING CO.lossof customers, layoffs, possible plant closure, andbankruptcy.28(2) The repeated emphasis on union-forced strikes as aninevitable consequence of unionization,29 with the resultantloss of customers and eventual bankruptcy.(3) The constant reference to opening a nearby branch inButler, with six branches already existing, could only havebeen intended, and could reasonably have been understoodby employees, to discourage union support. Used in variousways, it forecast the complete futility of a strike, asRespondent would remove the struck operations to Butlerand other branches impliedly on an indefinite basis; it alsoheld out inducements of job opportunities or transfersinstead of a layoff as an implied reward for taking the sideof Respondent against the Union.(4) If the employees would stick with him (and reject theUnion), they could do better; if the economy got better,they would all get raises(5) In the event of a strike, employees seeking to cross thepicket line would be subjected to verbal and physical abuseat the hands of the Union.(6)The Union is not suitable or competent to representthe employees; it is not a reputable organization, stillhaving high international officials who were notoriouslyinvolved in court cases as alleged Communists; and in thiscontext, Respondent suggested another union, such as theMachinists, with the purpose of diverting the employeesfrom the U.E. The violations consist of a breach of requiredneutrality and interference with the guaranteed right toemployees to a free choice of representative.30(7)With the Union, there would be a "wall" betweenWerner and the employees, as they could no longer dealdirectly with Respondent concerning their problems andgrievances.31(8)Raises were withheld and could not be given nowbecause of "this union business." The issues concerningraises will be further discussedinfra.(9)Predicting that selection of the Union would onlyresult in "harm." 32While Werner's discoursing on the operation of a unionshop and checkoff confused some of the employees, whoconstrued the statements as automatically requiringmembership and payment of dues at the peril of theirjobs, Iam satisfied that Attorney Clifford's intercession withexplanations of these technical subjects was probablysufficient to remove any implication of coercion. Similarly,as to the permanent replacement of strikers, while themanner it was explained to employees may have been lessthan complete and clear, the November II speech refersspecifically to aneconomicstrike. I find no violation.33Other subjects covered in the speeches, e.g., health28There is nothing to demonstrate that the Union's as yet unannounceddemands would substantially enhance the Company's costs,or that theCompany "could not, in fact,meet higher labor costs out of current levelsof income,or out of increased income,or from reduced costs in otherareas "Mon River Towing,Inc v N L R B,421 F 2d 1, 11 (C A 3)29 SeeTommy's Spanish Foods,Inc,187 NLRB No 3130E.g,NewburghSteelCompany,eta!,146NLRB 1101 Standingalone,the labeling of union leaders as "Communists"isprivilegedE g,Globe Wireless, Lid,88 NLRB 1262, 126331Proviso to Section 9(a) of the Act32Block-Southland Sportswear,Inc,170 NLRB No 10133CfTommy's SpanishFoods,187 NLRB No 31257insurance and comments relating to the layoffs, areseparately treated below.E.Wage IncreasesIn their hiring interviews, and in their general employ-ment, employees were led to expectannual wage incre-ments.The evidence clearly indicates the practice ofgranting annual wage reviews as to each employee 1 yearafter the last raise.Werner explained that annualincreaseswere not as such automatically granted. However, I findtherewas in effect a typical program of annual meritincreases, in the respect that upon the wage review,absentadverse factors in the employee's performance, the increasewould be granted. Thus, Respondent's established practiceconstituted an existing term of employment, regularlyexpected by the employees as a form of compensation.Following the Union's advent, these wage reviews wereadmittedly withheld from a large number,34 but not all, ofthe employees, because of "this union business" and toavoid the charge of bribery. Without more, it may be foundthat such a withholding was unlawful.35 Additionally, theevidencewell reveals that Respondent exploited thesensitive question of wage increases to its advantage duringWerner's antiunion speeches and in the preelectioncampaign.At the November 3 speech, John Hopple had asked aquestion concerning wages and was afterwards summonedtoWerner's office. In the presence of other supervisors, hewas handed a memorandum 36 in which he was granted anhourly increase of 15 cents.37 Werner told him that, whileabout 19 other employeeswere waitingor qualified forwages, he was one of the "chosen few"because it wasthought he could do something for the Company. I amunable to accept Werner'sassertedjustification for thisexception, which was predicated on his subjectivejudgmentthat Hopple, like a few others, was a hardshipcase becausehe had a "new baby" in the family.38 The position ofWerner that the annual wage reviewswere in effectprecluded by the pending election proceeding is rejected aswithout merit in law, as not advanced to the employees ingood faith, and as discriminatorily applied. The employeescould reasonably infer from the discriminatory applicationsthat Respondent's purpose was to discourage their supportof the Union. Violation of Section 8(a)(1) is found as tothose employees who were disparatelygranted raises, andas to those employees who were deniedannual wagereviews which were due following at least Respondent'sreceipt of the Union's recognition demand.34Wernerestimated"safely" that the figurewas between 10 and 19employees35Eg,The Gates Rubber Company,182 NLRB No. 15. And seeTheUdylire Corporation,183 NLRB No 23, in TXDasDated prior to November 3.37He had previouslyreceived a 15-cent raise on September 28,apparentlyas a result of an annualwage review35Werner indicated 2 or 3 otherswere given raises about the same timeon similar hardship grounds, including Strzyzewski,and that, since August,there have been 3, 4, or 5 raises Records inevidence show that during thisperiod in questionraisesweregiven to 12employees,of which 7 weregranted onOctober 19;some werewithin the year,and some were annual 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.TheLayoffsSchaetzel and FieldsOn Monday morning, August 24, Supervisor Joyce toldSchaetzel thatWerner had instructed him to lay offemployees in the warehouse, and that Schaetzel might belaid off because of his attendance record. Schaetzel said hewas ill and received permission from Joyce to leave work.The next day, when he reported for duty, he was told byMichaelKlaus to go home and not return.39SinceSchaetzel was hired in July 1969, Respondent knew he wasa diabetic and needed regular insulin treatment. Joyce wasaware of the problem and was admittedly "not toodisturbed" at times when Schaetzel failed to call in hisabsence. Other employees had numerous absences. Wernerconceded thatit isnot the actual number but the reason forthe absence, such as illness, which is controlling.40 Thisground loses further credence by virtue of the evidence thatSchaetzelwas awarded an extra pay raise in December1969, and told by Joyce it was because of superior workperformance.41Joyce testified that a meeting of supervisors was held onAugust 17,42 at which time Werner decided, for economicreasons,to lay off one employee from each department inaccordance with seniority.43 This ostensibly firm decisionon August 17, or earlier, to lay off particular employees wasnot carried out until August 24 as to Schaetzel, Fields, andNeary, and not until August 28 as to Klaus. Questioned oncross-examination,Werner gave vague reasons. Joyce saidthere was a need for personnel at that time to take theannualinventory, usually done the weekend before LaborDay, but he wanted to accomplish as much work aspossible before that time.44As previously described, the machine shop consisted ofthree full-time employees, three regular part-time employ-ees, and two "on call" employees. When Fields was laid offby Joyce on August 24, he was informed that his selectionwas not according to seniority but because he had less on-the-job experience thanMatajac.45He was told theCompany could not afford his wages, and that the parttimers would also have to be let go. Describing Fields as a39 Joyce was away from the plant, and Klaus was acting as "leadman"in charge of the warehouse section Klaus was then replacing LorraineEggleston while she was on summer vacation for 2 months40 Leroy Orchekowski also had a poor attendance record,and hadabsences from work occasioned by a drinking problem,known toRespondent41 Joyce professed a lack of knowledge of the raise, while Werneradmitteditwas approved by him42Carpenter'sversionon direct was that Werner first discussedeconomy measures the first week in August,and names of employees mayhave been mentioned On cross, he stated that the first time Werner talkedto him about cutting down overhead was in June, maybe.During the firstweek in August, it was definitely decided to cut down Then he said, aboutAugust 15 or 16 at a supervisor's meeting, instructions were given to lay offspecific employees,ie, Schaetzel, Fields,and Neary Werner testified thatthe supervisors'meeting took place the first week in August,and that therewere many discussions with individual supervisors in the preceding weeksJoyce disavowed his pretrial statement to a Board agent, confronted, headmitted portionswhich conflictedwith his testimony Elaine Klenz,officemanager, who was named as also present at the supervisors meeting, wasnot questioned on this subject Assertedly,Eggleston was also consulted byWerner about the same time concerning the number of drivers she neededfor deliveries,she was not called to testify43The general policy for these layoffs was described by Werner astrainee,andMatajacashavingpreviousshopemployment,46 Werner indicated that in laying off Fieldssenioritywas followed within the trainee category. Asfurther revealedinfra,there are many inconsistencies inRespondent's application of its stated policy of followingdepartmental seniorityregardingthe layoffs, and I find thisdefense entirely dubious on the evidence. Werner sought toprovide an additional ground for the layoffs in the machineshop.Originally he had set up the machine shop inMilwaukee by employing only part-time retiredmachinists"on call." Since April or May, he talked to Joyce manytimes and "instructed" him to go back to the old system. Hestated that Joyce replied he would do this on an attritionbasis,Werner adding that there have been no hires in themachine shop since April or May.47 Fields and Matajacwere hired in May, and after Fields was laid off,Strzyzewski was transferredas a full-timeemployee fromthe warehouse to the machine shop. As of the hearing, themachine shop was operating with the same number andtype of personnel as before,less one full-time employee. Ifind this aspect ofthe defenseunsubstantiated, conflictingin the specific evidence, and implausible.48According to Werner,alldecisionswere made by himalone to effect various economymeasuresnecessitated by aserious downturnin business(a "tailspin").Having at firsttestified that he did not consult any superior concerning the"termination" of employees, he was shown his pretrialstatement taken bya Board agent.He confirmed as correctthat "about two and a half months ago Mr. Berry came hereand we reached the decision that we would have to reduceour payroll immediately." Explaining further, he said thatBerry merely indicated profits were down and told him touse his judgment on how to remedy the situation. Hetestified that he hasno accessto reports on Companyprofits, but is only told generally when they are up or down.From an account of shipments and orders, he can onlymake an estimate of monthly sales toward the end of eachmonth. After the close of the hearing, an affidavit wasreceived49 purporting to show official information onRespondent's sales andprofits for the past 5 years coveringthe consolidated operations at Milwaukee and the branch-based on departmental senionty.In Respondent's testimony,it is obscureas to what constitutes a department for such purposes.44There is a complete absence of corroborationfrom any of thenumerous witnesses that inventory work was performedby the employeesin question,or the general help, during August45Matajac was hired after Fields.48Both answered Respondent's advertisement for machinist trainees,Fields was hired at $2 10 and Matajac at $2 35 an hour.41 Joycecalled this a"pet peeve"ofWerner,datingback 5 or 6 years.Joyce himself wanted full-time people and not so many wondering whenthey arecoming in. Later, he testified that he has Werner convinced he willalwaysbe able to keep one full-time employee, but the rest he wants onpart time Aswill be shown, this does not accord with the actual machineshopcomplement at the time of the hearing48Credibilityalso enters into this opinion,asWerner's testimonygenerally impressed me as unreliable.49Theaffidavit was not admitted in evidence.Itwas included by thereporter in the exhibit file asG C Exh.25,which was identified,but notoffered, asWerner'snotes of a telephone conversation concerning thisinformationWerner testified as to the same data he was given on thetelephone.The affidavit was presumably intended to be furnished inresponse to the General Counsel's subpoena,served January 5. The affiant,however,was not presented to testify WISCONSIN BEARING CO.259es.Werner testified that a breakdown as to Milwaukeealone was not available. The figures below, taken from theaffidavit. reflect annual fiscal periods ending August 31:YearSalesNet Profits1966$7,348,769$130,35019677,574,526173,57619687,603,961170,58619699,013,597178,54319709,357,887105,872Thus, it is noted that sales were up in 1970. And monthlysaleswere ostensibly the main information accessible toWerner when the layoffs in question were effected,50 whilehe had only been generally advised by Berry that profitswere down. Werner testified that, in the last 10 years, theCompany has grown at an "exceptional rate."During this same period, there were no layoffs in any ofthe branches.51 And there have been no prior layoffs in thehistory of the entire Company. Since the various layoffs inquestion, Respondent reemployed a veteran returning frommilitary service and assigned him to the warehouse, but ithas done no further hiring. Some employees have beentransferredbetween departments. The employees hadregularlyworked, at their option, at least 5 hours ofovertime per week; such overtime work continued after thelayoffs. In 1970, Respondent contributed $50,000 into theprofit-sharing fund, as it had in prior years, although thereis specific provision for a reduction in contribution "ifearningsfor any fiscalyearare reduced . ..."Schaetzel and Fields were leading organizers of the unionmovement, which took concrete form on August 17.Following this date, employees were solicited in the plant toattend theinitial unionmeeting on August 20 and to signauthorization cards. Joyce was not unaware of theseactivities,as he claimed, but engaged in interrogationsbeginning at least August21, supra.On Saturday, August22, he visited Meier's house and sought confirmation of theidentity of the instigators, whom he thought were Schaetzeland Fields. The next working day, they were laid off,together with Barbara Neary. These, as well as the otheralleged discriminatees, were severed without notice in themiddle of a payroll period. And that week preceded theannual inventory in which all employees are normallyutilizedand work substantial amounts of additionalovertime. Thus, the timing is significant, though purported-ly the decision had been made earlier and action withhelduntil August 24. Respondent's antipathy toward the Unioniswell documented. As above described, and I find, thevarious economic grounds it advanced are seriously flawed.In particular, I am unable to credit the testimony that adecision to lay off specific employees had been made on orbefore August 17. Rather, I find that these decisions musthave been reached only after Respondent's knowledge oftheUnion's campaign.While it is unquestionably anindependent business judgment at any time as to whethereconomic conditions require personnel reductions, the salesand profit data supplied do not on their face compellinglysupportRespondent's contention here. On this entirerecord, it is concluded that Schaetzel and Fields werediscriminatorilyselected for layoff although actuallyintended to be terminated. Accordingly, these allegedviolations of Section 8(a)(3) are sustained.Neary and KlausBarbara Neary was also laid off on August 24, andMichaelKlaus on August 28. Neary was employed inexpediting,which is part of the purchasing department.Supervisor Carpenter testified she was specifically namedat the supervisors meeting with Werner as the least senioremployee, presumably of the expediting section. She didnot sign an authorization card.Klaus was not mentioned in the testimony concerning thesupervisors meeting. At the time of his layoff, he was actingin charge of the warehouse section in place of Eggleston, ona 2-month summer vacation,supra.He signed a card,attended the original organizational meeting at the unionhall on August 20, and was among those interrogated byJoyce. Although laid off on August 28, the parties agreedthat he is in the unit for the purpose of deciding thequestion of the Union's card majority. He worked as astock clerk in the warehouse when he was not substitutingfor Eggleston. Concerning Klaus, Werner gave the reasonfor his layoff that he was a student who would return toschool and that his future status with the Company wasuncertain.52Thus,Klaus' selection appears also to be adeparture from the seniority standard avowedly employedin the layoffs.With Klaus, there is a sufficient basis for aninference,which I draw, that Respondent was aware orsuspected his active participation in the Union, and thatthis was the true motive for his severance.General Counsel contends that Neary was chosen inorder to camouflage the termination of the known unionactivitists.53The inclusion of Neary with the layoffs ofSchaetzel, Fields, and Klaus at essentially the same time50The following are comparative sales figures for Milwaukee andbranches for particular months19691970June$801,000$767,000July785,000759,000Aug678,000668,000Sept.711,000699,00051However, there were two hires in Racine in November andDecember,one hire in Wausau in October,and one hire in Green Bay inDecember The branches have 50-60 employees combined52The record is ambiguous as to Klaus' employment status He appearson an attendance record as having commenced full-time work on June 1,1970, as a temporary stock clerk Another record shows that he was givenan hourly rate of $165 onJuly 5,1967, and $200 on June 3, 1969 It is notalleged or otherwise shown that he was only a summer employee duringschool recess, or whether he had worked part time during the remainder ofthe year It is clear that he did not leave voluntarily on August 28. If it isassumed he was just a summer employee,the additional period he normallywould have worked is indeterminate on this record,but could conceivablyhave continued for another month53 In his brief,theGeneral Counsel offers the same reasoning as toKlaus, Morns, and Eisch. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDlends some substance to this contention. While Wernergave testimony that he had earlier undertaken certain costcuttingmeasures,54 it is my finding, as noted, that theadoption of a plan to reduce personnel was conceived onlyafter the Union's appearance on the scene. It is significantthat there were no prior layoffs in the Company's history;that the six branches, involved in the same financialcircumstances but not organized by the Union, were notsubjected to any layoffs; and that the testimonial accountof the layoff decisions is grossly conflicting and unconvinc-ing. As to Neary as well, it may be found that the GeneralCounselmade outa prima faciecasewhich was notovercome by Respondent's evidence. Accordingly, Iconclude that Respondent violated Section 8(a)(3) as toKlaus and Neary.MatajacThe second group of layoffs took place September 23 astoMataJac,Morris, Eisch, and Behling.55 Matajac haspreviously been shown as one of the original promoters ofthe Union and to have engaged in all the initial activities.On August 28, he was interrogated by Joyce and threatenedwith reprisal (I'll remember you, John,") because Joycebelieved he would suffer adversity with the Union. OnSeptember 21, MataJac, Schaetzel, and Bussard came totestify in the representation hearing at the Board office.Passing them in the hallway, Werner called them "son of abitches." On September 22, he was notified by Joyce that hewas laid off, on the basis that he had the least seniority inthe machine shop.As to Fields, a trainee, it is recalled that Respondentargued that MataJac, though junior, was retained in theearlier layoffs because he had on-the-job experience. In thisinstance, Martin, a trainee, was retained, while MataJac wasselected as having the least seniority in the shop. Joycetestified that he was not consulted as to MataJac, Morris,and Eisch, and that he was instructed by Werner onSeptember 23 to lay these employees off. Werner testifiedthe second "group of terminations" were accomplished thesame way as the first, and they were discussed a week to 10days in advance.My finding as to Matajac is that he was terminatedbecause of his known union activity in violation of Section8(a)(3).BehlingAs earlier described, Cynthia Behling was an activeorganizer,and had solicited authorization cards of the girlsin the cardex and expediting sections. On September 23,when Supervisor Carpenter advised her she was laid off, hesaid that the selection was made by seniority in cardex, andif it were not for the Union, "they could pick and choosewho they wanted to lay off." At thesame time,he told herthat she would be replaced by Anne Howard, who had beenreduced from expediting as the employee with the leastseniority in that section. April Glatch, called as Respon-54Theeconomies effected before August17,as related by Werner,appear to me as attempted makeweights and ofminor consequence to theissues herein55Noparticular reasoning was offeredby Respondent for the timing ofthese furtherlayoffs, followingImonth afterthe first group,in terms ofadditionalevidence ofadverse businessconditions56Nearyhad earlierbeen laid off from expediting, on August24, supradent'switness, testified that on September 23 she andPatricia Spinella were asked by Carpenter to train HowardinBehling's Job. He also told them Behling would berecalled.This presents a further confusion in Respondent'sdeclared policy as to its basis in effecting all these layoffs. Itwould appear to make little sense to select one junioremployee from each "department" and then allow such"bumping" between two distinct groups. However, thisprocedure was apparently used only in Howard's case andwas not offered or contemplated as to the allegeddiscriminatees herein.56 The entire cardex section wasexpected to be eliminated within a short time; in fact all thecardex employees were terminated at the end of the yearwith I week's notice and severance pay. Behling was givenno notice or severance pay. Werner, when asked at theNovember 3 meeting, said that her supervisor had troublewith her. Carpenter testified, on cross-examination, thatBehling's name was first brought up the second week inSeptember.57 Taking Carpenter's version, or Werner's, itlacks plausibility that action was delayed for so long afterthe decision had been made.On all the record evidence, I can only conclude thatBehling's layoff falls in thesamecategory as that ofMataJac, Schaetzel, and Fields. She solicited a largenumber of employees in the plant for authorization cards.Respondent engaged in a course of interrogation intentupon learning the identity of the instigators. And Behlingreceived disparate treatment as to notice and severancepay. Consequently, I find that she was terminated, in wholeor in substantial part, because Respondent believed orsuspected she was especially active on behalf of the Union.Morris and EischBoth were in the delivery section of the warehouse astruckdrivers. Morris signed a card at the first union meetingon August 20, and Eisch signed the next day. It is observedthat there is a disproportion of seven out of eight employeesselected for layoff who were card signatories.58Wernertestified that, in late July or early August, he raised aquestion as to why there were seven drivers and only fivetrucks. He asked for a study on the drivers and found that itcostRespondent $1.26 to make a delivery stop, whilecommercial delivery (e.g., United Parcel Service) could bebought for $.90 a stop.59 In early August, he reduced thedrivers from seven to five, but he is not sure whether boththesedriverswere "let go by attrition" or one wastransferred to another department.But it isnoted thatMorris was hired on July 14,60 and Eisch on August 12, thelatter being urgently sought by Joyce over several weeks.Applying Respondent's layoff policy, here there were twojunior employees, not one, selected for layoff on September23 from a group of five drivers. The testimony shows that,after they were laid off, a heavier burden fell on theremaining drivers, now assisted by Eggleston, to wrap57On direct, he said he determined seniority as to Behhng on August 15or 16, when he told this to Werner, with Joyce and Klenz presentSsE g,StarlightMfg Co,172 NLRB No 2159 In his speech on October 14, he made it a point that it was costing theCompany too much money for the deliveries, and an outside firm could doit for less80Another driver, Nancy Gauger, was hired on July 15 Her attendancerecord showsterminationabout August 28, Joyce implied that she quit WISCONSIN BEARING CO.packages for delivery, including those for United ParcelService. It appears to me that Respondent already knew orcould easily have ascertained at an earlier time the samerelative cost factors in making deliveries. After the Unionappeared, a decision was made to contract out a greaterpercentage of deliveries to an outside firm. This was thebasis, I find, for reducing Morris and Eisch. On Werner'saccount of the affair, he could just as readily have achievedthis economy in late July or early August, or perhapscontracted out the entire operation then. So far as it affectsMorris and Eisch, this decision, in effect to contract outpart of the operation, must be regarded as having beenprecipitated by the same animus and motive of discourag-ing union activity. Accordingly, it is held that these twoemployees as well were discriminatorily terminated withinSection 8(a)(3)G.James BussardIn the absence of evidence, the allegation that aboutAugust 26 Bussard was transferred to a less desirable job isdismissedHThe Refusal to BargainThe appropriate unit consists of all employees at theMilwaukee plant, including office clerical employees, butexcludingoutside-service salesmen, togetherwith thecustomary exclusions. The parties herein stipulated thatthere were at least 79 employees in the unit, as specified onan exhibit, as of "the demand-refusal dates." As shown,Respondent's letter refusing the Union's recognitiondemand was written on September 4. Remaining in disputeare 12 named individuals,viz.Schaetzel, Fields, and Neary, who were found to havebeen unlawfully terminated, are included in the unit.McGill,Murphy, and Gumm, as regular part-timeemployees in the machine shop, have a substantial andcontinuing interest in the employment conditions at theplant and are therefore•ncluded.61 Fritchel and Knitchekare "on call" part-time employees in the machine shop, i.e.,they are called to work only when needed by Respondent 62The average number of hours per week they worked in thiscapacity has not been shown in evidence. As,inter alia,there is no basis for finding they are regular part-timeemployees, they are excluded as intermittent and casualemployees. Eggleston, as testified, is "in charge" of thewarehouse section, including the wrapping and deliveryfunctions.Werner stated that she was consulted early inAugust concerning the number of employees under hercharge who would be needed. Joyce has overall supervisionof the warehouse section, as well as the machine shop, andhas additional responsibilities, such as visiting and servicingcustomers about 25 percent of his time. Werner testified hehas given Joyce specific instructions that, when he will begone from the plant, to advise Werner's assistant, HarryGaffney, to make himself present at the warehouse "oftenenough" to see that things are running smoothly. On this6iE g,Red & While Super Markets,172 NLRB No 21062 From the general references in the record to Respondent's use of thistype of employee, it would appear that they are social security annuitants63For example, compare the authority exercised by Michael Klaus, inEggleston's absence during the summer, when he ordered Schaetzel to gohome and not return64The in and out chart" is maintained for certain personnel who haveoccasion to leave the plant The following are the names regularly kept on261record as litigated, it is reasonably inferable that, forsubstantial periods each week, Eggleston is solely in chargeof the warehouse personnel,63 and that, in general, sheresponsiblydirectsemployees within the supervisorydefinition of Section 2(11). Dennis Helwig was hired onJuly 28, 1969, as a "sales trainee" and has been in trainingto become an outside salesman. He is on a straight salary of$145 or $150 a week, does not punch a timeclock, has a deskin the "salesmen's room," and his name is on the "in andout chart" at the switchboard 64 Schaetzel testified thatHelwig told him he would be learning the job of outsidesalesman for approximately a year and then would go outon the road.65 Werner testified that some of the salestrainees qualified to become outside salesmen in 6 months;others have taken a year or 2. It seems highly probable that,in the regular course of events, Helwig will assume theposition of outside salesman within a short penod followingthe hearing. As he was specifically employed to train forsuch a position outside the appropriate unit, Helwig isexcluded.66Mazurek was formerly a full-time outsidesalesman for Respondent, and Behl was a full-timetelephone salesman. They are now employed part-time onsalary as retirees under social security. Both have desks andtelephones in the salesmen's room, and are on the "in andout chart." Mazurek is the only person who works "on thecatalogues."He is employed for only 3 hours in themorning for 3 days a week, and is compensated on the basisof $3.50 an hour. Behl still does telephone sales work about32 hours a week and is paid the top rate of $3.75 an hour.About 10 to 12 percent of Behl's time is spent at thebranches substituting for employees who are ill or onvacation.Other telephone salesmen are included in theunit. Presumably, he is on the "in and out chart" because hevisits the branches to perform telephone sales work. As aregular part-time employee in such classification, I find nobasis for excluding Behl. However, Mazurek works only 9hours a week, is identified with his prior capacity as anoutside salesman for a long period of employment, and isunique in his job on the catalogues. Mazurek is thereforeexcluded as lacking a sufficient community of interest withthe unit employees. In sum, of the 12 disputed individuals, 7are included in the unit and 5 are excluded.As I find, there were 86 employees in the unit as ofSeptember 4. Signed authorization cards from 54 employ-ees in the unit were admitted in evidence, withoutchallenge. Of these, 45 were signed on dates from August 20through August 31. Additional cards were signed by 6employees on September 9 and 10, and the remaining 3cards were signed on November 4, 5, and 6. Thus, theUnion had a clear majority of cards when it was refusedrecognition, and it augmented this majority in subsequentweeks while its recognition demand was continuing. It isthe chart-Werner, Joyce, Carpenter, and Supervisor Fred Odell; RalphHolsen and Herb Holsen, outsidesalesmen,Sigmund Mazurek and ErwinBehl, whosestatus isin dispute; and Helwig.61Earlier in the hearing, the Trial Examiner inquiredwhether Helwigand Behl would appear as witnesses,and Respondent's counselindicatedthat they would They were not called66Garrett Supply Co,165 NLRB 561 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordingly held that, on and since September 4, the Unionhas been, and is now, the statutory bargaining representa-tive of the employees in the appropriate unit.As detailed herein, Respondent engaged in seriousviolations of Section 8(a)(1) and (3), which were calculatedto defeat the Union's organizational effort and undermineitsrepresentation status among the employees.67 Theseunfair labor practices, in my opinion, were of a characterand scope which may properly be described as"outrageous" and "pervasive" within the terminology of theGisselcase. The effects of such conduct were to preclude afair representation test in the election held on November12,68 and they also render highly improbable the holding ofa new or rerun election without the continuing impact andrecurrence of Respondent's coercion. In these circum-stances, the use of traditional remedies is ineffectual, andconsideration is validly given to the signed authorizationcards as a more reliable measure of the employees'representation desires. It is therefore concluded that, byrefusing the Union's bargaining request and engaging in theaforesaidunfair labor practices,Respondent violatedSection 8(a)(5) and that a bargaining order is necessary andappropriate to protect the majority sentiment expressedthrough authorization cards and otherwise remedy theextensive violations committed 69I.Health InsuranceAt the meeting with employees on October 14, Wernerstated that he did not know the answers to questions raisedconcerning the insurance, and he would "check" on thematter.Thereafter,he called Respondent's controller,RobertProvince,andwas told that, following theexpiration (and renewal) of the yearly policy in April,negotiationswere undertaken because the insurancecompany wanted the premiums raised and Respondent alsodesired some changes. It was expected that the revisedpolicy would be consummated sometime in November.70On July 21,the insurance agent sent an initial letter toProvince indicating some increased trends in Respondent'sexperience of claims made under the policy and invitingdiscussion of possible revisions in the program. Duringearly August, the insurance agent conferred with Provinceand they agreed to the terms of a new policy, with higherpremiums and a changed benefit structure.71 The policywas applied, effective November 1, to all four of the Berrycompanies.General Counsel alleges a violation of Section 8(a)(5), inthatRespondent acted unilaterally in changing theinsurance benefits without bargaining with the Union.While Werner in his speeches clearly capitalized upon theacquired information to influence the employees againsttheUnion, I find that Respondent had already entered67All the cards were signed prior to the election onNovember 12 andpreceding or during the course of Respondent's coercive conduct65As noted,in the election,as againstthe 54signedcards, the Unionreceived 37 votes,there were also 4 challenges by Respondentand 3 by theUnion Theeffect of Respondent's coercionis thus presumptively evidentThe coercioninvolved is of such a serious nature that it is well nighimpossible to conjecture the time span before the impactcould beconsidered as dissipatedMoreover,itisreasonable to assume on thepresent facts that the effectof anyadded delaywouldserveonly to profitRespondentfor itswrongdoing and further deprive the employees of therepresentationtowhich theyare entitled.Cf.NewAlaska Developmentupon the course of making such changes and hadeffectively committed itself with the insurance companyprior to the Union's advent and claim of majorityrepresentation. Accordingly, this allegation is dismissed.J.The Representation CasesThe consolidated proceeding is prosecuted with theprincipal objective of having the election set aside andobtaining aGisselbargaining order. The evidence fullywarrants such a result. Additionally, the issue of thechallenges were referred to me by the Regional Director. Ineffect, these issues are resolved in the disposition above ofthequestions concerning the inclusion of the samechallenged individuals, among others, in the appropriateunit.Assuming that the ballots of the five challenges whichwould be overruled 72 are opened and counted, and that theUnion loses the election, it would nevertheless be entitled tothe bargaining order under well-established law. It is clearthat if these five challenged ballots were all in favor of theUnion, the results would show that, of 84 eligible voters,73the Union would receive 42 votes, or less than a majority.As no useful purpose would be served in specificallydealing with the challenges, I will recommend that theelection be set aside and the petitions in the representationcases be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desist order appears warranted, particularly inview of Respondent's discriminatory conduct and otherviolations.74It has been found that Respondent unlawfully terminatedeight employees, on August 24, August 28, and September23. It will therefore be recommended that Respondent offerthese employees immediate and full reinstatement to theirformer positions,or, if such positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of earnings they may have suffered as aresult of the discrimination against them, by payment tothem of a sum equal to that which they would normallyCorp v N LR B, 441F2d 491 (C.A 7, March 9,197 1)69N LR B v GisselPacking Company,395 U.S 57570He also testified that,about September 10, he received notice that thenew policy,with improved benefits, was effective as of November 1. It isobserved that Werner did not have the answers on October 14.71Essentially as described in In 2272 1 e , Schaetzel,Fields,Matalac, Behling,and Behl.73Theoriginal 86 eligibles, less Mazurek and Helwig.74N L R.B v ExpressPublishingCompany,312 U S. 426;N L.R B vEntwistleMfgCo, 120 F.2d 532 (C A 4) WISCONSIN BEARING CO.263have earned,absent thediscrimination, from the date of thediscriminationto the date of Respondent's offer ofreinstatement,75 less net earningsduring such period, withbackpay computed on a quarterly basis in the mannerestablished in F.W.Woolworth Company,90 NLRB 289.Backpay shall carryinterestat the rate of 6 percent perannum,as set forth inIsisPlumbing & Heating Co.,138NLRB 716. It will be further recommended that Respon-dent preserve and make available to the Board, uponrequest, all payroll records, social security payment records,timecards,personnelrecords and reports, and all otherrecords necessary and useful to determine the amounts ofbackpay and the rightsof reinstatementunder the terms ofthese recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the cases, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By terminating on August 24, August 28, andSeptember 23, 1970, the eight employees named below,thereby discouraging membership in the Union, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.John SchaetzelArlene EischRoger FieldsJohn MatajacBarbara NearyLinda MorrisMichael KlausCynthia Behling4.All employees of Respondent at its Milwaukee,Wisconsin, facility, including office clerical employees, butexcluding outside salesservicemen, professional employees,managerialemployees, confidential employees, guards, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.5.Since September 4, 1970, the Union has been, and isnow, the exclusive representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.6.By failing and refusing, at all times on or afterSeptember 4, 1970, to bargain collectively with the Unionas the exclusive representative of the employees in theappropriate unit,Respondent has engaged in and isengaging in unfairlabor practices within the meaning ofSection 8(a)(5) of the Act.7.By the foregoing, and by other acts and conductinterferingwith,restraining,and coercing employees in theexerciseof their rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor75The status of Klaus, as possibly a temporary summer employee, shallbe determined in the compliance stage ofthisproceedingIf it is sodetermined,backpay shall be limited accordingly,and reinstatement shallbe offeredonly to the same kind of temporary employment he had in thepast76 In the event no exceptions are filed asprovided by Section 102 46 ofpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.9.Respondent's unlawful conduct interfered with theelection held on November 12, 1970.Upon the above findings of fact, conclusions of law, andthe entire record in the cases, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 76Respondent,Wisconsin Bearing Company, Milwaukee,Wisconsin, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and those of fellow employees; coercivelypromising and granting wage increases or other benefits toemployees; withholding wage reviews and increases fromemployees to discourage union support; urging employeesto select a union other than the union they have freelychosen; stating, in the presence of employees, thatemployees who have a union in mind will not be hired;stating that, with a union, employees could no longer dealdirectly with Respondent concerning their prohlems andgrievances; or engaging in surveillance of union meetingsor activities.(b)Threatening employees with closing the machineshop,closing the plant, loss of customers, layoffs,discharge, loss of jobs, bankruptcy, "harm," the inevitabili-ty of a union-forced strike, verbal and physical abuse ofemployees by the Union should they attempt to workduring a strike, removal of operations to other branches inthe event of a strike, or other reprisals, for engaging inunion activities.(c)Discouraging membership in United Electrical, Radio& Machine Workers of America (UE), or in any other labororganization, by terminating or laying off employees or inany other manner discriminating in regard to hire or tenureof employment or any term or condition of employment.(d)Withholding any wage review or wage increase towhich its employees would otherwise be entitled but fortheir union activities or their recourse to the processes ofthe Board.(e)Failing or refusing to bargain collectively with theabove-named labor organization as the exclusive bargain-ing representative of all employees in the appropriate unitdescribed above.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that suchrightsmay be affected by an agreement in conformity withSection 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named labor organization, as the exclusive representative oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations,automatically become the findings, conclusions,decision and order of theBoard, and all objections thereto shall be deemed waived for all purposes. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDitsemployees in the appropriate unit,and embody in asigned agreement any understanding reached.(b) Offer the employees named below immediate and fullreinstatement to their former positions,or, if thosepositionsno longer exist,to substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges,and make them whole for any loss ofearnings,in the manner set forth in "The Remedy" sectionof the Trial Examiner'sDecision.John SchaetzelArlene EischRoger FieldsJohn MatajacBarbara NearyLinda MorrisMichael KlausCynthia Behlmg(c)Notify the above-named employees,ifpresentlyserving in the Armed Forces of the United States,of theirright to reinstatement upon application in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(d) Preserve and make available to the Board or its agentsall payroll and other records,as set forth in "The Remedy"section of the Trial Examiner's Decision.(e) Post at its Milwaukee, Wisconsin, plant copies of theattached noticemarked"Appendix."77Copies of saidnotice,on forms provided by the Regional Director forRegion 30, shall, after being duly signed by Respondent, beposted by it immediately upon receipt thereof,in conspicu-ous places,and be maintained by it for a period of 60consecutive days.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(f)Notify the Regional Director for Region 30, in writing,within 20 days from the date of this Trial Examiner'sDecision,what steps Respondent has taken to complyherewith.78It is further recommended that the consolidated com-plaint be dismissed insofar as it alleges violations notspecifically found herein.Further,it is recommended that,in Cases 30-RC-1338and 30-RC-1344,the election on November 12, 1970, beset aside and the petitions dismissed.77 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "78 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 20 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which both sides hadthe opportunity topresent their evidence,the NationalLaborRelations Boardhas found that we violated the law and has ordered us topost this notice;and we intendto carry outthe order of theboard,and abideby thefollowing:WE WILL NOTask you anything about your unionactivitiesor the union activities of your fellowemployees in a manner which would coerce youregarding your rights under the Act.WE WILL NOTthreaten you with closing down themachine shop,closing down the plant; loss of ourcustomers, bankruptcy,discharge,layoffs,removal ofour operations to other branches if you strike,refusal tohire employees who have a union in mind,or with"harm"or other reprisal in order to stop you fromjoining or helping a union or keep you from voting for aunion in a Board election.WE WILL NOTpromise or give you wage increases, jobopportunities or transfers to another branch, or otherbenefits to keep you from joining or supporting a union.WE WILL NOTwithhold any wage reviews or wageincreases or deprive you of any other benefits becauseof your union activities or recourse to the processes ofthe NationalLaborRelations Board.WE WILL NOTspy on employees,or make you believewe are spying, in order to find out who has joined theUnion or is in favor of the Union.WE WILL NOTtell you that the Union is not reputable,or not a suitable representative, and urge you to selectanother union in a manner that would interfere withyour free choice of bargaining representative under theAct.WE WILL NOT tell you that,with the Union,there willbe a wall between the employees and the Company, andyou can no longer deal directly with the Companyconcerningyourproblems and grievances.WE WILL NOTtell you or threaten you that a union-forced strike will definitely result if the employees selecta union to represent them.WE WILL NOTtell you or threaten you that there willbe verbal or physical abuseby the Unionif you seek togo to work in case of a strike.WE WILL NOT refuse to bargain collectively withUnited Electrical,Radio & Machine Workers ofAmerica (UE).WE WILL NOTin any other manner interfere with,restrain,or coerce you in the exercise of the rightsguaranteed employees in the National Labor RelationsAct, whichare as follows:To engage in self-organization;To form, join, or help unions;To bargain collectively through a representa-tive of their own choosing;To act together for collective bargaining orother mutual aid or protection;To refuse to do any or all of these things.Since it has been found that we unlawfully terminat-ed the employees named below,WE WILL offer to givethem back their regular jobs, or if those jobs no longerexist,we will give them substantially equivalent jobs;andWE WILL pay them for the earnings they lostbecause of the discrimination,plus 6 percent interest.John SchaetzelArlene EischRoger FieldsJohn Matajac WISCONSIN BEARING CO.Barbara NearyLinda MorrisMichaelKlausCynthiaBehlingWE WILL notify all these employees,ifpresentlyserving in the Armed Forces of the United States, oftheirrighttoreinstatement upon application, inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended,after discharge from the Armed Forces.WE WILL,upon request,bargain collectively withUnited Electrical,Radio& Machine Workers ofAmerica(UE) as the exclusive representative of ouremployees in the appropriate unit and put into a signedagreement any understanding reached.The appropriateunit is:All employees at the Milwaukee,Wisconsin,plant,including office clerical employees, butexcluding outside sales-servicemen,professionalemployees,managerial employees,confidential265employees,guards,and supervisors as defined inthe Act.DatedByWISCONSINBEARINGCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice,Second Floor,Commerce Building,744 North FourthStreet,Milwaukee,Wisconsin53203,Telephone414-272-3861.